PATTERSON, Chief Judge.
Terrance Boyd appeals from certain probation conditions imposed upon him following the entry of his guilty plea. He correctly argues that the trial court erred in imposing the portions of condition 18 which prohibit the use or possession of alcohol, or associating with persons who consume alcohol, or frequenting places where alcohol is the main source of business. Those prohibitions are unrelated to the offense of solicitation or delivery of cocaine. See Gerstenberger v. State, 667 So.2d 1009 (Fla. 2d DCA 1996); Richardson v. State, 620 So.2d 257 (Fla. 2d DCA 1993). Therefore, we strike the alcohol portions of the condition.
Condition 20 requires Boyd to submit to and pay for an evaluation to deter*537mine whether he has a treatable problem with alcohol or illegal drugs. He is to submit to, pay for, and successfully complete any recommended treatment program. Special condition 20 is proper because the trial court orally pronounced it at sentencing. See Boyd v. State, 688 So.2d 959 (Fla. 2d DCA 1997).
Affirmed in part; condition partially stricken.
CASANUEVA and SALCINES, JJ., Concur.